FILED
                            NOT FOR PUBLICATION                              DEC 10 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KURT RAUH,                                        No. 12-35428

               Plaintiff - Appellant,             D.C. No. 3:10-cv-00659-HA

  v.
                                                  MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Tim Wilborn, the attorney of record for plaintiff Kurt Rauh and the real-

party-in-interest, appeals from the district court’s order denying in part his motion

for attorney’s fees under 42 U.S.C. § 406(b) based on a contingency fee agreement.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009) (en banc).

We reverse and remand.

      The district court abused its discretion by reducing Wilborn’s attorney’s fees

to almost half the percentage specified in his fee agreement on the basis of its

concern that Wilborn might receive a windfall. Wilborn achieved a favorable

result in a case that was riskier than average, the remaining factors supported the

fee request, and the fees would not be deducted from the client’s benefits award.

See id. at 1151-53 (reversing reduction of attorney’s fees where counsel assumed

significant risk in accepting the cases, and no other factors warranted a reduction);

see also Gisbrecht v. Barnhart, 535 U.S. 789, 793, 808 (2002) (courts must respect

“the primacy of lawful attorney-client fee agreements,” and then reduce fees, if

necessary, due to the character of counsel’s representation and the results

achieved). Moreover, in reasoning that counsel might get a windfall because he

did no substantive work after filing the opening brief, the district court may have

overlooked his significant work beforehand to obtain a favorable decision.

      Therefore, we remand to allow the district court to redetermine a reasonable

amount of attorney’s fees.

      REVERSED and REMANDED.


                                           2                                   12-35428